Title: To George Washington from James McHenry, 15 June 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 15 June 1796.
        
        Since closing my letter of yesterday I have received the annexed from Majr Cushing whom I had previously directed to join the army.
        If he has made a fair statement of his case, some indulgence may be proper. If on the contrary, he has misrepresented it, he is unworthy of any and unfit for a soldier. At any rate, I presume that he has motives and reasons which he has not expressed.
        Should you direct me to indulge him would it not be right to limit his furlough. This while it would give him an opportunity to reestablish his health, would oblige him on its expiration, either to a performance of his military duties at camp, or a resignation, and at the same time, avoid any appearance of rigour.
        I expect in a few days to have the scheme for the new arrangement of the army ready to lay before you.
        As it is no ways necessary that this letter should be made a record of, I take the liberty to hope that you & Mrs Washington got safe to Mount Vernon and feel a little repose. May you always be happy is the sincere wish of Sir your most respectful & ob. st
        
          James McHenry
        
      